Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-6 and 11-14 drawn to cable management system includes a wall support assembly with arms upward as storage position and arms downward as access position; and a patch panel figures 1-4, classified in H04Q1/13.
 Claims 7-10, drawn to support assembly with arms downward as storage position and arms upward as access position figures 5-8B , classified in F16M 13/022. 
Claims 15-20, drawn to support assembly with scissor lift mounted under a floor of figures 10-12, classified in F16M11/38.
IV. Claims 21-27, drawn to support assembly with one pivot arm having an cable access aperture for mounting to opening under a floor shown in figures 13A-15 , classified in G02B6/4451.	
V. Claim 28, drawn to support assembly with strap for mounting to opening under a floor shown in figure 17A and 17B, classified in G02B6/4466.

The inventions are independent or distinct, each from the other because:
Inventions I and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not disclosed as capable of use together. Furthermore, figures 1-4 supports the chassis (101) below the anchor members (110 and 112) while figures 5-8B assembly supports the chassis (501) above the wall members (512 and 510) via linkages (570) not found in invention I, figures 1-4.
Inventions I and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not discloses as capable of use together. Furthermore, invention I, figures 1-4 supports chassis (101) on the wall with pivoting arms moving parallel in storage position and perpendicular in accessible position while invention III, figures 10-12 is designed with a scissor underneath a support platform not found in invention I, figures 1-4.
Inventions I and IV are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not discloses as capable of use together. Furthermore, invention I, figures 1-4 supports chassis (101) on the wall with pivoting arms on two hinge points moving parallel in storage position and perpendicular in accessible position while invention IV, figures 13-16C) is designed with a single pivot point arm with a lever (1318) for moving the pivot arm with pivot axis extending perpendicular to wall not found in invention I, figures 1-4.
Inventions I and V are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not discloses as capable of use together. Furthermore, invention I, figures 1-4 supports polygonal chassis (101) on top of the pivoting arms on two hinge points moving parallel in storage position and perpendicular in accessible position while invention while invention V supports a cylindrical chassis (1701) mounted below the two pivoting arms and includes additional bottom supports (1704) and strap (1740) not found in invention I, figures 1-4.
Inventions II and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not discloses as capable of use together. Furthermore, invention II, figures 5-8C supports chassis (501) on the wall with pivoting arms moving parallel in storage position and perpendicular in accessible position while invention III, figures 10-12 is designed with a scissor underneath a support platform not found in invention II, figures 5-8C.
Inventions II and IV are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not discloses as capable of use together. Furthermore, invention II, figures 5-8c supports chassis (501) on the wall with pivoting arms on two hinge points moving parallel in storage position and perpendicular in accessible position while invention IV, figures 13-16C) is designed with a single pivot point arm with a lever (1318) for moving the pivot arm with pivot axis extending perpendicular to wall not found in invention II, figures 5-8C.
Inventions II and V are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not discloses as capable of use together. Furthermore, invention II, figures 5-8c supports polygonal chassis (501) on top of the pivoting arms on two hinge points moving parallel in storage position and perpendicular in accessible position while invention while invention V supports a cylindrical chassis (1701) mounted below the two pivoting arms and includes additional bottom supports (1704) and strap (1740) not found in invention II, figures 5-8c.
Inventions III and IV are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not discloses as capable of use together. Furthermore, invention III, figures 10-12 raises the chassis (1201) from a horizontal surface via a scissor type lift while invention IV, figures 13-16C) is mounted on a vertical wall that is designed with a single pivot point arm with a lever (1318) for moving the pivot arm with pivot axis extending perpendicular to wall not found in invention III, figures 10-12.
Inventions III and V are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not discloses as capable of use together. Furthermore, invention III, figures 10-12 raises the chassis (1201) from a horizontal surface via a scissor type lift while invention V is designed to be supported on a vertical wall with a cylindrical chassis (1701) mounted below the two pivoting arms and includes additional bottom supports (1704) and strap (1740) not found in invention III, figures 10-12.
Inventions IV and V are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not discloses as capable of use together.  Furthermore, invention IV, figures 13A-16 is designed with single pivot point with a lever for moving the cylindrical housing from horizontal position to a vertical position while invention V is has a cylindrical chassis (1701) mounted below the two pivoting arms and includes additional bottom supports (1704) and strap (1740) not found in invention IV, figures 13A-16.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification.
the inventions require a different field of search (e.g., searching different
classes/subclasses or electronic resources, or employing different search
strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816. The examiner can normally be reached Monday -Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        

khc